Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a modular floor system for temporary installation in an unfinished vehicle body to facilitate construction of a vehicle comprising a plurality of floor modules, each floor module comprising a catch pan structure to catch a construction debris generated by construction of the vehicle, a first grid top surface comprising a generally planar surface presenting a plurality of openings and being physically supported on the side walls of the catch pan structure over the catch pan volume to support a worker constructing the vehicle, and at least one utility manifold carrying a utility across the catch pan structure comprising a utility input connection, a utility output connection, and a utility connection point to which a construction tool is connected to draw from the utility, the catch pan structure, grid top surface, and the at least one utility manifold being removed from the vehicle prior to operation of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642